Citation Nr: 1532920	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  05-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right knee degenerative disorder with intraarticular loose bodies.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to May 1981, and from January 1983 to July 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004 and June 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2007, the Board denied increased ratings for the Veteran's service-connected right and left knee disabilities.  The Veteran appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board.  In December 2010 and February 2013, the Board remanded the claims for additional development.  The case was returned to the Board for further appellate review.  In May 2013, the Board increased the Veteran's service-connected right knee disability to 20 percent disabling, effective December 24, 2003, and denied an increased rating for the service-connected left knee disability.  Again, the Veteran appealed the Board's decision to the Court.  In a December 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further adjudication consistent with the decision.  The issues on appeal are now before the Board for final appellate consideration.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS folder includes the most recent Memorandum Decision from the Court dated December 2014 and the Post-Remand Brief from the Veteran's representative dated June 2015.  These documents have been associated with the Veteran's claims file. The Virtual VA e-folder does not contain any additional evidence.



FINDINGS OF FACT

1.  The Veteran's service-connected degenerative right knee disorder with intraarticular loose bodies is manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

2.  As of September 6, 2012, the Veteran's service-connected degenerative right knee disorder with intraarticular loose bodies is manifested by complaints of pain with evidence of extension limited to 10 degrees.  

3.  The Veteran's service-connected degenerative left knee disorder is manifested by complaints of pain, slight limitation of motion, with no evidence of extension limited to 15 degrees or more, or flexion limited to 30 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected degenerative right knee disorder with intraarticular loose bodies have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Code (DC) 5258 (2014).

2.  As of September 6, 2012, the criteria for a separate disability rating of 10 percent, but not higher, for the service-connected degenerative right knee disorder with intraarticular loose bodies based on limitation of extension have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, DC 5261.  

3.  The criteria for a disability rating in excess of 10 percent for the service-connected degenerative left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

With regard to the Veteran's claim for an initial rating for his right knee disability, this appeal arises from disagreement with an initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Turning to the Veteran's increased rating for his service-connected left knee disability, the January 2004 letter from the RO advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased evaluation for his service-connected left knee disability.  Although the January 2004 letter did not advise him of the diagnostic codes used to rate the disability, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  For these reasons, VA has satisfied its duty to notify. 

The duty to assist provisions of the VCAA has also been met.  The RO has secured the Veteran's service treatment records (STRs), VA treatment records, private treatment records, as well as provided him with several VA medical examinations to rate the current severity of his service-connected right and left knee disabilities.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in February 2004, June 2005, January 2011, and September 2012.  These examinations are informed, competent and responsive to the issues and new VA examinations are not warranted.  The Veteran has submitted personal statements and representative argument.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Degenerative Right Knee Disorder with Intraarticular Loose Bodies and Degenerative Left Knee Disorder

The Veteran contends that his service-connected right and left knee disabilities warrant higher ratings.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right knee disability has been assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5258, and the service-connected left knee disability has been assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent.  See 38 C.F.R. § 4.71a, DC 5258.  

Under DC 5010, traumatic arthritis is evaluated as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014).  

DC 5260 provides that a 0 percent rating is assignable for flexion of the leg limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  

DC 5257, also applicable in this case, concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, and provides that a 10 percent rating is assignable for slight consequent disability.  A 20 percent rating is assignable for moderate consequent disability.  A 30 percent rating is assignable for severe consequent disability.  38 C.F.R. § 4.71a, DC 5257.  

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In this case, an October 2012 rating decision granted service connection for left knee instability.  As a result, this decision will address entitlement to a separate evaluation based on instability only with respect to the Veteran's right knee.  
Turning to the applicability of DC 5258, the February 2004 VA examination report provides that the Veteran's right knee had crepitus.  The record shows that his right knee required a meniscectomy in October 2006.  A private July 2007 MRI report provides a pertinent impression of degenerative fraying involving both menisci with most marked changes seen at the posterior horn of the medial meniscus.  The September 2012 VA examination report provides that the Veteran had a right meniscal tear with frequent episodes of joint "locking," joint pain and joint effusion.  As such, these findings warrant a 20 percent evaluation under DC 5258.  However, a higher rating under DC 5258 is not warranted for the Veteran's service-connected right knee disability as the current 20 percent disability rating is the maximum rating under DC 5258.  

Regarding the Veteran's left knee, the June 2005 VA examination report notes that the McMurray's sign for the [left] lateral meniscus was "suggestively positive" whereas the McMurray's sign for the medial meniscus was negative.  Again, the private July 2007 MRI report provides a pertinent impression of degenerative fraying involving both menisci with most marked changes seen at the posterior horn of the medial meniscus.  

However, the September 2012 VA examination report definitively states that the Veteran had no pertinent complaints, symptoms, findings, treatment or diagnoses related to the left knee meniscus.  As a result, the preponderance of the evidence is against an increased evaluation for the left knee under Diagnostic Code 5258.  

Turning to the applicability of other diagnostic codes, the February 2004 VA examination report indicates that the Veteran's right knee had full flexion to 140 degrees and full extension to 0 degrees.  The Veteran complained of right knee pain that ranged from 5/10 to 8/10.  He said he had no left knee pain.  On physical examination, the Veteran was able to do all activities asked of him without pain.  Drawer's, Lachman's, Apley's and McMurray's signs were negative.  He did not use any crutches, braces, canes or corrective shoes.  He denied any stiffness, swelling, heat, aspirations, injections, locking, dislocation, subluxation, or interference with daily activities.  

The June 2005 VA examination report addresses the Veteran's left knee.  It notes that he reported pain and discomfort with repetitive use.  He reported flare-ups three times a week that resolved within 30-45 minutes with rest and Motrin.  He was not using a cane at the time, but did wear an Ace bandage at times and was noted as walking with a very mild but discernible limp.  Examination revealed flexion limited to 109 degrees and full extension to zero degrees.  The examiner noted that the Veteran's range of motion was not further limited by pain, fatigability or incoordination on repetitive testing.  The Veteran had no gross instability of the left knee in the medial-lateral or anterior-posterior planes.  The report notes that the Veteran had recently lost his job as a letter carrier due to his knee disability and resulting limp.  

The report of the January 2011 VA examination provides that the Veteran complained of constant bilateral knee pain of 6/10.  He reported stiffness, weakness and lack of endurance.  He did not report deformity, instability, giving way, locking, effusion or episodes of dislocation or subluxation.  He reported using Motrin and Vicodin from a private physician.  The report notes that the Veteran did not report additional flare-ups and further questions of flare-ups including additional limitation of motion or functional impairment could not be answered.  The Veteran was using a cane and stated that he used a brace but was not using it that day. 

On physical examination, right knee range of motion was from zero to 90 degrees. Left knee range of motion was from zero to 60 degrees.  The examiner stated that in each case the limitation in range of motion was out of proportion to the radiological findings, more so in the case of the left knee.  There was no objective evidence of pain at rest or with range of motion.  There was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment or drainage.  The Veteran walked with a cane and favored his right lower extremity.  There was no additional loss of joint function with repetitive use on account of pain, weakness, fatigue, lack of endurance or incoordination. 

The report of the September 2012 VA examination provides that the Veteran complained of gradual steady worsening of bilateral knee pain.  The right knee locked frequently and felt unstable with frequent giving way.  There was no locking or instability of the left knee.  The Veteran reported that flare-ups impacted the function of the knee and/or lower leg.  He could not do prolonged standing or walking, or go up or down steps without holding on to the rail.  The Veteran had to get both feet on the same step before advancing to the next step, and had to lead with his left leg.  He could not run or do any strenuous or high-impact weight-bearing activity.  He could not squat or bend his knees repetitively.  

Right knee flexion was to 80 degrees, with pain beginning at 10 degrees.  Right knee extension was to 10 degrees.  Left knee flexion was to 60 degrees, with pain beginning at 10 degrees.  Left knee extension was to 10 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The post-test range of motion results were unchanged.  The examiner specified that the Veteran did not have additional limitation in range of motion of the knee following the repetitive-use testing.  After testing, the Veteran bilaterally had less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing. 

Joint stability testing showed that the Veteran's right knee had normal anterior, posterior and medial-lateral stability.  The Veteran's left knee had normal anterior and posterior stability, with medial-lateral instability of 1+.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had bilateral shin splints with no current symptoms.  There was no evidence of acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing.  

The Veteran had anterior effusion of both knees, and marked crepitation of the patella bilaterally.  He ambulated with a cane, with a slow, stiff antalgic gait favoring the right lower extremity.  The Veteran used braces occasionally, a cane constantly, and an electric scooter in stores occasionally.  He wore a brace regularly on the left knee, and occasionally on the right knee.  He used a cane daily for both knees and a back condition.  He used the electric scooter because of both knees and his back condition. 

X-rays were negative for patellar subluxation bilaterally.  The Veteran's knee conditions impacted his ability to work.  For sedentary work, the Veteran could not get up easily after prolonged sitting, and could not squat for filing.  For physical work, the Veteran could not do prolonged standing, prolonged walking, kneeling, climbing, lifting, carrying heavy objects or walking on uneven surfaces.  

The examiner also stated that it was not possible to have "degenerative arthritis of the shins" which was listed as one of the Veteran's service-connected conditions.  She stated that arthritis, by definition, refers to chronic inflammation of a joint.  The shins were not joints but rather were the tibia bone shafts on the lower leg, between the knee and ankle joints.  The Veteran's right knee X-ray in 2002 showed early degenerative changes in the tibial spines, which were actually part of the knee joint, where the anterior and posterior ligaments attach.  

In a March 2013 addendum, the VA examiner stated that she had reviewed the claims, file, VA records and the September 2012 VA examination report.  She stated that the Veteran did have less movement than normal both before and after repetitive-use testing.  However, there was no evidence of additional limitation of the bilateral knees after repetitive testing.  

As previously stated, the Board must now consider whether higher ratings or separate ratings are warranted under other diagnostic codes for the Veteran's service-connected right and left knee disabilities.  The Board notes that DC 5258 does not on its face contemplate limitation of motion.  In addition, while VA's General Counsel has held that DC 5259 (pertaining to removal of the semilunar cartilage) may contemplate limitation of motion, it has never addressed whether DC 5258 for dislocation of the cartilage similarly encompasses limited motion of the knee.  In any event, the Board finds that in this case, the Veteran's service-connected right knee disability has been productive of limited motion that is not contemplated by DC 5258.  Therefore the award of a separate evaluation based upon limitation of motion would not be deemed pyramiding.  See 38 C.F.R. § 4.14.  At the September 2012 VA examination, range of motion testing showed right knee flexion to 80 degrees and extension to 10 degrees.  As such, with respect to limitation of motion, the Board finds that the Veteran's service-connected right knee disability warrants a separate 10 percent rating, and no higher, for limitation of extension under DC 5261, effective September 6, 2012.  Prior to September 6, 2012, there is no evidence of extension being limited to 10 degrees or more; therefore, a separate rating is not warranted prior to that time. 

On the other hand, a separate 10 percent rating for extension is not warranted for the service-connected left knee disability.  To account for his functional impairment, the Veteran was assigned a 10 percent minimum rating for the left knee based upon limited and painful motion, primarily with flexion, under DC 5010-5260.  Thus, a separate rating is not warranted based on his claimed service-connected left knee pain, as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.71a, DCs 5010, 5003, 5260; see also 38 C.F.R. § 4.14.  

The Veteran's limitation of flexion is also not compensable on the right or the left, under DC 5260.  Thus, higher and/or separate evaluations based on limitation of flexion are not warranted.  The Board acknowledges the Veteran's contention that he warrants an increased rating or separate rating under DC 5260 for his service-connected left knee disability due to results from the September 2012 VA examination, which reported flexion to 60 degrees with pain beginning at 10 degrees; however, such is not warranted in this case.  While the Veteran clearly has pain at 10 degrees, he demonstrated flexion to 60 degrees, which is noncompensable under DC 5260.  The Veteran's 10 percent rating for his service-connected left knee disability has already taken into consideration the manifestation of painful motion under DC 5010 and 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted under DC 5260.  

There is no evidence of malunion of the tibia and fibula on either side, and thus neither knee disability warrants an increased evaluation under DC 5262. 

There is also no evidence that the Veteran's degenerative right knee disorder with intraarticular loose bodies results in recurrent subluxation or lateral instability.  Thus, a separation evaluation is not warranted under DC 5257.  The Board is aware that the Veteran sometimes wears a right knee brace and stated during the September 2012 VA examination that his right knee locked frequently and felt unstable with frequent giving way.  However, the Veteran denied subluxation during the February 2004 VA examination.  The January 2011 and September 2012 VA examinations found that his right knee was stable.  

The Board recognizes the Veteran's complaints of bilateral knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's degenerative right knee disorder with intraarticular loose bodies, and degenerative left knee disorder, are contemplated in the 20 percent evaluation under DC 5258 for the right knee assigned by this decision, and the current 10 percent disability rating for the left knee under DCs 5010-5260.  The foregoing evidence simply does not show that pain has caused functional loss comparable to any of the criteria for an evaluation in excess of 10 percent discussed above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In this regard, the Board finds it significant that the June 2005 VA examination found that the Veteran's left knee range of motion was not further limited by pain, fatigability or incoordination on repetitive testing.  The report of the January 2011 VA examination provides that the Veteran did not report additional flare-ups, the limitation in range of motion was out of proportion to the radiological findings, and there was no objective evidence of pain at rest or with range of motion.  The September 2012 VA examination found that the Veteran was able to perform repetitive-use testing with 3 repetitions, with unchanged post-test range of motion results.  The examiner specified that the Veteran did not have additional limitation in range of motion of the knee following the repetitive-use testing.  The March 2013 addendum reiterates that there was no evidence of additional limitation of the bilateral knees after repetitive testing.  

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's knee disabilities.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability levels and symptomatologies.  The Veteran describes pain, instability and limitation of motion.  The rating criteria address these symptoms.  Therefore, the Veteran's disability pictures are contemplated by the rating schedule, the assigned evaluations are adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the evidence demonstrates that the Veteran is entitled to a separate 10 percent rating based on limitation of extension for the service-connected right knee disability.  The preponderance of the evidence is against a disability rating higher than 20 percent for the service-connected right knee disability, as well as a disability rating higher than 10 percent for the service-connected left knee disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a separate 10 percent rating, but not higher, for degenerative right knee disorder with intraarticular loose bodies based on limitation of extension is granted, subject to the rules and regulations governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 20 percent for right knee degenerative disorder with intraarticular loose bodies is denied.  

Entitlement to an increased rating in excess of 10 percent for degenerative left knee disorder is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


